141 F.3d 1171
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.Debra Ann ROATH, a/k/a Debra G. Smithpeter, Appellant.
No. 97-3055.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 13, 1998Filed Feb. 27, 1998

Appeal from the United States District Court for the Western District of Missouri.
Before BOWMAN and ARNOLD, Circuit Judges, and JONES,1 District Judge.
PER CURIAM.


1
Debra Ann Roath was an insurance agent for American Family Insurance Company in 1991, 1992, and 1993.  During that time, she sold various policies but failed to send many of the policy applications and premiums to the company.


2
Ms. Roath pleaded guilty to one count of mail fraud, see 18 U.S.C. § 1341, and was sentenced to five months in prison.  She was also ordered to pay restitution of $15,107.92 to the company.  Ms. Roath appeals her sentence, contending that the district court calculated incorrectly the amounts of loss for incarceration and restitution purposes under the federal sentencing guidelines, see U.S.S.G. § 2F1.1(b)(1)(F).


3
We have read the transcripts of her plea hearing and her sentencing hearing and have considered the arguments of the parties and all of the materials in the record.  We see no error by the district court2 and therefore affirm Ms. Roath's sentence.  See 8th Cir.  R. 47B.



1
 The Honorable John B. Jones, United States District Judge for the District of South Dakota, sitting by designation


2
 The Honorable Howard F. Sachs, United States District Judge for the Western District of Missouri